Citation Nr: 0502184	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  99-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected postoperative status, surgical repair of the 
extensor hallucis longus, left foot, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected postoperative status, arthrodesis, status 
posttraumatic arthritis of the left tibial talar joint, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the RO.  

In February 2001, the Board remanded this case to the RO for 
additional evidentiary development.  

Thereafter, in a May 2002 decision, the Board denied the 
veteran's claims for increase.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a joint 
Motion requesting that the Court vacate the May 2002 decision 
and remand the case to the Board for additional development.  

In an August 2002 Order, the Court granted the Motion, 
vacating the May 2002 decision and remanding the claim for 
compliance with directives that were specified in the Joint 
Motion.  

In October 2002, the Board once again remanded this case to 
the RO for additional evidentiary development.  

In January 2003, the RO issued a Supplemental Statement of 
the Case (SSOC) in which it continued to deny the veteran's 
claims for increased ratings.  

Thereafter, in May 2004, the Board once again remanded this 
case to the RO for additional evidentiary development.  

The record reflects that, in the May 2002 decision, the Board 
also remanded the claim for a total compensation rating based 
on individual unemployability (TDIU).   In the October 2002 
remand, the Board had deferred any action on that issue 
because it was still undergoing development at the RO.  

Thereafter, in a November 2003 rating decision, the RO 
assigned a TDIU rating.  Thus, this issue has been resolved 
and is no longer on appeal before the Board.  

The Board also notes that, in a January 2003 rating decision, 
the RO granted service connection for a low back disorder and 
assigned a 10 percent evaluation.  The veteran subsequently 
submitted a timely Notice of Disagreement regarding the 
disability rating assigned in that decision, and, in June 
2003, the RO responded by issuing a Statement of the Case.  

However, the veteran did not subsequently perfect his appeal 
by submitting a timely VA Form 9 or its equivalent.  Thus, 
this issue is not currently before the Board on appeal.  



FINDINGS OF FACT

1.  The service-connected postoperative status, surgical 
repair of the extensor hallucis longus, left foot, is shown 
to be manifested by a disability picture that more closely 
approximates that of severe impairment of muscle group XII.  

2.  The service-connected postoperative status, arthrodesis, 
status posttraumatic arthritis of the left tibial talar 
joint, is shown to be manifested by a disability picture that 
more closely approximates that of ankylosis of the ankle in 
dorsiflexion between 0 and 10 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected postoperative status, surgical 
repair of the extensor hallucis longus, left foot, have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.68, 4.73 including Diagnostic Code 5312 
(2004).  

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected postoperative status, arthrodesis, 
status posttraumatic arthritis of the left tibial talar 
joint, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 
C.F.R. §§ 4.1, 4.68, 4.71a, Diagnostic Code 5270 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in June 2004 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claims for increased ratings.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claims in the September 1999 rating 
decision.  

Furthermore, the notice letter provided to the veteran was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the issues on 
appeal would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, to the extent that action taken hereinbelow is 
favorable to the veteran, the Board finds that VA has 
satisfied its duty to assist the veteran is apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claims.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Increased rating for postoperative status, surgical 
repair of the 
extensor hallucis longus, left foot

The veteran essentially contends that his service-connected 
left foot disability is more severe than is contemplated by 
the 20 percent rating currently assigned under 38 C.F.R. § 
4.73, Diagnostic Code (DC) 5312.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's left foot disability has been rated as 20 
percent disabling under the criteria of DC 5312.  This 
diagnostic code is applicable to rating impairment of Muscle 
Group XII. 

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion; extension of the toes; and stabilization of 
arch.

Under DC 5312, a 10 percent rating is warranted for moderate 
injury.  A 20 percent disability rating is assigned when the 
disability is moderately severe.  A maximum schedular 
evaluation of 30 percent is in order when the disability is 
severe.  38 C.F.R. § 4.73, DC 5312.  

Having reviewed the complete record, the Board finds that the 
veteran's symptomatology more closely approximates the rating 
criteria supporting the assignment of a 30 percent evaluation 
under DC 5312 for severe impairment to muscle group XII.  

The Board believes that this conclusion is consistent with 
the report of a December 2002 VA examination in which it was 
noted that the veteran was experiencing significant loss of 
motion in the greater and lesser toes of the left foot.  

The examiner also noted that there was significant pain 
throughout the left foot, and that he was unable to test 
strength because of the immobility of the joints of the foot.  
The explained that there was "essentially complete ankylosis 
of the forefoot and toes."  

The Board notes that earlier VA examinations conducted in 
September 1999 and May 2001 also revealed evidence of 
weakness and atrophy in the left foot due to disuse.  

In summary, the Board concludes that veteran's symptomatology 
more closely approximates the rating criteria supporting the 
assignment of a 30 percent evaluation under DC 5312 for his 
service-connected postoperative status, surgical repair of 
the extensor hallucis longus, left foot.  

The Board notes that this is the maximum schedule rating 
available for impairment to muscle group XII.  Accordingly, 
the benefit sought on appeal is granted.



III.  Increased rating for postoperative status, arthrodesis, 
status 
posttraumatic arthritis of the left tibial talar joint

The veteran also contends that his service-connected left 
tibial talar joint disability is more severe than is 
contemplated by the 20 percent rating currently assigned 
under 38 C.F.R. § 4.71a, DC 5270. 

Under that code, a 20 percent rating is warranted for 
ankylosis of the ankle, in plantar flexion, less than 30 
percent.  A 30 percent rating would be assigned for ankylosis 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  A 40 percent rating 
is assigned for ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, DC 5270 (2004). 

In this regard, the Board found the most probative evidence 
of record to be the report of the January 2002 VA examination 
in which it was determined that the veteran had no motion in 
his left foot or ankle due to a complete ankle and subtalar 
joint fusion.  The examiner explained that he could not 
comment on whether there was additional weakening of movement 
or incoordination of his ankle joint because there was 
absolutely no motion in that joint.

The Board believes these findings to be consistent with the 
report of the earlier VA examination conducted in May 2001 in 
which it was noted that mobility was severely limited in 
dorsiflexion and plantar flexion of the left ankle.  The 
examiner further found that there was evidence of atrophy due 
to immobility of the ankle.

However, the Board notes that each of the veteran's VA 
examinations was negative for any evidence of deformity in 
the left ankle.  Although the veteran's ankle was repeatedly 
found to be essentially immobile, it was not found that the 
left ankle was stuck in dorsiflexion at more than 10 degrees 
or plantar flexion to more than 40 degrees.

Thus, the Board concludes that the veteran's left ankle 
disability more closely approximates the criteria for a 30 
percent rating under DC 5270, which contemplates ankylosis of 
the ankle in dorsiflexion between 0 and 10 degrees, or in 
plantar flexion up to 40 degrees.  The Board further 
concludes that the preponderance of the evidence is against 
granting a rating in excess of 30 percent under that 
Diagnostic Code.  

The Board has considered whether the veteran's left ankle 
disability warrants additional compensation pursuant to 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

However, the Board notes that both the December 2002 and May 
2001 VA examiners noted that they were unable to elicit 
evidence of such symptomatology because of the immobility of 
the left ankle.  In the absence of such symptomatology, the 
Board concludes that the preponderance of the evidence is 
against granting an increased rating based on additional 
functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

In summary, the Board concludes that the veteran's left ankle 
disability more closely approximates the criteria for a 30 
percent rating under DC 5270.  To this extent, the benefit 
sought on appeal is granted.  


III.  Additional Matter

As discussed in detail hereinabove, the Board has found that 
the veteran has met the criteria for a 30 percent rating for 
the service-connected postoperative status, surgical repair 
of the extensor hallucis longus of the left foot, and a 30 
percent rating for the service-connected postoperative 
status, arthrodesis, status posttraumatic arthritis of the 
left tibial talar joint.  

Applying these separate ratings to the table set forth in 
38 C.F.R. § 4.25 results in a combined disability rating of 
50 percent.  

However, the Board notes that, pursuant to 38 C.F.R. § 4.68, 
"[t]he combined ratings for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed."  

Thus, since the schedular criteria provide for a maximum 40 
percent rating for disability manifested by amputation of the 
leg below the knee, including amputation of the foot, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5165-5167, a combined 
rating in excess of 40 percent may not be assigned in this 
case under any Diagnostic Code.  



ORDER

An increased evaluation of 30 percent for the service-
connected postoperative status, surgical repair of the 
extensor hallucis longus, left foot, is granted, subject to 
the regulations governing the payment of VA monetary awards.  

An increased evaluation of 30 percent for the service-
connected postoperative status, arthrodesis, status 
posttraumatic arthritis of the left tibial talar joint is 
granted, subject to the regulations governing the payment of 
VA monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


